Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of claims 1-8 in the reply filed on December 29th, 2020 is acknowledged.
	Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of preparing the electrolytic copper foil, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29th, 2020.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/343,527 in view of Woo et al. (US 7,258,951 B2). This is a provisional nonstatutory double patenting rejection.
	Claim 1 of Application No. 16/343,527 recites an electrolytic copper foil for a secondary battery, which is produced from a plating solution containing Total Organic Carbon (TOC), cobalt, and iron by using a drum, and is coated with a negative electrode active material, wherein a ratio of the TOC to the cobalt and the iron contained in the electrolytic copper foil follows Formula 1 below TOC/(cobalt+iron) = 1.3 to 1.5.

	Claim 1 of Application No. 16/343,527 does not recite that the electrolytic copper foil is produced from a plating solution containing cobalt. 
	Woo discloses a lithium secondary battery including a Cu-based alloy foil as the negative current collector (Col. 1, lines 38-49) produced by electro-plating (Col. 2, lines 19-20).
	Woo teaches that a Cu-based alloy foil may contain at least one material from the group including iron, cobalt, and zinc. The amount of zinc is 0.0005 to 0.5 wt % of the copper and that of iron or cobalt is 0.01 to 2.0 wt % of the copper. If the materials are out of this range, it is difficult to obtain a foil having the desirable tensile strength (Col. 1, lines 62-66; Col. 2, lines 2-18).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated either cobalt or zinc, or both cobalt and zinc as taught by Woo into the electrolytic copper foil of Application No. 16/343,527 in order to obtain a foil having the desirable tensile strength.
Once Application No. 16/343,527 claim 1 has been modified as shown above, then Application No. 16/343,527 claim 3 would read on instant claim 5. 
Once Application No. 16/343,527 claim 1 has been modified as shown above, then Application No. 16/343,527 claim 4 would read on instant claim 6. 
Once Application No. 16/343,527 claim 1 has been modified as shown above, then Application No. 16/343,527 claim 5 would read on instant claim 7. 
Once Application No. 16/343,527 claim 1 has been modified as shown above, then Application No. 16/343,527 claim 6 would read on instant claim 8. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
	While claim 2 recites the limitation “the electrolytic copper foil is vacuum dried after a negative electrode active material is applied, and a ratio of tensile strength and elongation percentages before and after vacuum drying follows Formula 2 below: Formula 2: ((tensile strength after vacuum drying/tensile strength before vacuum drying)/(elongation percentage after vacuum drying/elongation percentage before vacuum drying) x tensile strength after vacuum drying = 28 to 50”, this limitation is confusing for several reasons. It is not clear at what point in manufacturing this copper foil is being claimed (e.g. intermediate product or final product), how these factors define the claimed invention, what the final tensile strength and elongation percent is of the claimed invention, and whether or not the range “28 to 50” is defined by units. For the sake of compact prosecution, the examiner has interpreted the limitation “Formula 2: ((tensile strength after vacuum drying/tensile strength before vacuum drying)/(elongation percentage after vacuum drying/elongation percentage before vacuum drying) x tensile strength after vacuum drying = 28 to 50” to express a functional property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product.
claim 3 recites the limitation “a ratio of tensile strength after vacuum drying to tensile strength before vacuum drying follows Formula 3 below: Formula 3: Tensile strength after vacuum drying/tensile strength before vacuum drying = 0.8 to 1.01”, it is not clear at what point in manufacturing this copper foil is being claimed (e.g. intermediate product or final product), what the tensile strength of the claimed invention is, or how these factors define the claimed invention at the point in manufacturing. For the sake of compact prosecution, the examiner has interpreted the limitation of Formula 3 to express a functional property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product. 
	While claim 4 recites the limitation “a ratio of an elongation percentage after vacuum drying to an elongation percentage before vacuum drying follows Formula 4 below: 
Formula 4: Elongation percentage after vacuum drying/elongation percentage before vacuum drying = 0.9 to 1.4”, it is not clear at what point in manufacturing this copper foil is being claimed (e.g. intermediate product or final product), what the elongation percent of the claimed invention is, or how these factors define the claimed invention at the point in manufacturing. For the sake of compact prosecution, the examiner has interpreted the limitation of claim 4 to express a property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product.
	Regarding claim 6, the limitation tensile strength of the electrolytic copper foil at a room temperature is 40 kgf/mm2 to 51 kgf/mm2 is indefinite in scope since it is unclear whether the phrase “at room temperature” is referring to the electrolytic copper foil at room temperature before the heating process or to the electrolytic copper foil having cooled to room temperature after the heating process. It is also unclear at what point in manufacturing this copper foil is 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2007/0287020 Al) in view of Woo et al. (US 7,258,951 B2). 	Regarding claim 1, Saito discloses an electrolytic copper foil produced from a plating solution ([0025]), containing Total Organic Carbon (TOC) ([0026]) and zinc ([0030]) by using a drum ([0020]). The value for TOC is preferably 400 ppm (.04 wt%) or smaller ([0026]).
	Saito does not disclose that the plating solution contains iron and does not disclose Formula 1: TOC/(zinc+iron) = 1.3 to 1.5. 
	Woo discloses a lithium secondary battery including a Cu-based alloy foil as the negative current collector (Col. 1, lines 38-49) produced by electro-plating (Col. 2, lines 19-20).

Woo further teaches that if the materials are out of this range, it is difficult to obtain a foil having the desirable tensile strength (Col. 2, lines 16-18), and as the tensile strength of copper foil is low, such a foil is easily torn (Col. 1, lines 24-25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the values for the amount of zinc and iron of Woo into the electrolytic copper foil of Saito in order to obtain a foil having desirable tensile strength and to prevent the foil from becoming torn.
Modified Saito discloses that the value for TOC is preferably 400 ppm (.04 wt%) or smaller, zinc in the amount of 0.0005 to 0.5 wt % of the copper, and iron in the amount of 0.01 to 2.0 wt % of the copper. Thus, Modified Saito discloses TOC/(zinc+iron) = 0 to 3.81 which encompasses the claimed range of Formula 1: TOC/(zinc+iron) = 1.3 to 1.5.
For a copper foil comprising 100g Cu, .02g Fe (.02 wt% of Cu), and .005g Zn (.005 wt% of Cu), the total weight of the foil is equal to 100.025g. When the TOC is 350 ppm (.035 wt%), the amount of TOC is .035g, thus 100.025g                 
                    ×
                
             .00035 = .0350g TOC. When these values (.035g TOC, .02g Fe, and .005g Zn) are related as in Formula 1, .035g TOC/(.005g Zn + .02g Fe) = 1.4. 
Case law holds that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely 
While Modified Saito does not explicitly disclose the claimed Formula 1: TOC/(zinc+iron) = 1.3 to 1.5, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the encompassed portion of the range of TOC/(zinc+iron) = 0 to 3.81 of Modified Saito in order to obtain a foil having desirable tensile strength.
Regarding claim 2, Modified Saito discloses all elements of the current invention as stated above including that if the tensile strength of copper foil is low, such a foil is easily torn (Woo - Col. 1, lines 24-25) (In view of the 112b rejection above, the examiner has interpreted the limitation of Formula 2 to express a property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to have configured the values for tensile strength and elongation percent of Modified Saito based on the teachings of Woo in order to arrive at a final electrolytic copper foil product that does not have cracks or tears.
Modified Saito does not explicitly disclose that the electrolytic copper foil is vacuum dried after a negative electrode active material is applied.

Woo further teaches that as the tensile strength of copper foil is low, such a foil is easily torn (Col. 1, lines 24-25).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the negative active material coating of Woo into the electroplated copper film of Modified Saito in order to allow the copper foil to be used as a current collector without the deterioration of mechanical properties such as tensile strength and to prevent the foil from becoming torn.
Modified Saito does not explicitly disclose that the electrolytic copper foil is vacuum dried.
Case law holds that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It appears that the electrolytic copper foil dried under vacuum would be structurally the same as one dried not under vacuum. Any differences between these two products lie in features not yet claimed.
Regarding claim 3, Modified Saito discloses all elements of the current invention as stated above and Saito further discloses that a tensile strength in normal state may be 324 N/mm2 2 (Table 7, Example 3). Thus Saito discloses Formula 3: Tensile strength after vacuum drying/tensile strength before vacuum drying (258/324) = 0.796, which rounds up to .8 due to significant figures, which overlaps at a point with the claimed Formula 3: Tensile strength after vacuum drying/tensile strength before vacuum drying = 0.8 to 1.01 (In view of the 112b rejection above, the examiner has interpreted the limitation of Formula 3 to express a functional property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product).
Case law holds that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
In this case, a person of ordinary skill in the art at the time of filing would have expected a ratio of tensile strength after vacuum drying/tensile strength before vacuum drying = 0.796 to  produce electricity in essentially the same way as a ratio of tensile strength after vacuum 
Regarding claim 4, Modified Saito discloses all elements of the current invention as stated above and Saito further discloses that an elongation in normal state may be 9.6% and an elongation after drying may be 12.8% (Table 7, Comparative Example 3). Thus, Saito discloses Formula 4: Elongation percentage after vacuum drying/elongation percentage before vacuum drying (12.8/9.6) = 1.33 (In view of the 112b rejection above, the examiner has interpreted the limitation of claim 4 to express a property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product).
Regarding claim 5, Modified Saito discloses all elements of the current invention as stated above including that the value for TOC is preferably 400 ppm (.04 wt%) or smaller ([0026]).
Modified Saito does not disclose that a concentration of the TOC contained in the plating solution is equal to or larger than 100 ppm.
Case law holds that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not 
Saito further teaches that when a value of TOC is large, much impurities are included in the copper foil to largely affect recrystallization ([0026]). 
While Modified Saito does not explicitly disclose that the concentration of the TOC contained in the plating solution is equal to or larger than 100 ppm, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the overlapping portions of the range of less than 400 ppm taught by Saito in order to avoid having too much impurities in the copper foil.
Regarding claim 6, Modified Saito discloses all elements of the current invention as stated above including that the tensile strength is preferably 400 N/mm2 or lower (40.79 kgf/mm2 or lower) since copper foils having high tensile strength exhibit a tendency of being more easily softened when a thermal history is applied ([0027]) (In view of the 112b rejection above, the examiner has interpreted “at room temperature” to be the final electrolytic copper foil product that has undergone a heating process).
Case law holds that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling 
While Modified Saito does not explicitly disclose the claimed tensile strength of the electrolytic copper foil at a room temperature is 40 kgf/mm2 to 51 kgf/mm2, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the overlapping portion of the range of 40.79 kgf/mm2 or lower taught by Saito in order to prevent the foil from being easily softened.
Regarding claim 7, Modified Saito discloses all elements of the current invention as stated above and Saito further discloses that a thickness of an electrodeposited copper foil used for a surface treated copper foil is preferably 1 μm to 70 μm ([0021]). 
Case law holds that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See 
Saito further discloses that a copper foil having a thinner thickness than 1 μm is not realistic because it is hard to be removed from an electrolytic drum in production and, even if it is removed, it gets wrinkles, etc. and hard to be rolled up ([0021]).
While Saito does not explicitly disclose the claimed range of 4 μm to 12 μm for the electrolytic copper thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the encompassed portion of the range of 1 μm to 70 μm taught by Saito in order to prevent the foil from being hard to remove during production and to prevent the foil from getting wrinkles. 
Regarding claim 8, Modified Saito discloses all elements of the current invention as stated above including that an elongation of 3% or higher is preferable since when elongation is too low, foil breaking arises ([0028]).
Case law holds that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable 
While Saito does not explicitly disclose the claimed elongation percentage of the electrolytic copper foil of 2% to 18%, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the overlapping portions of the range of 3% or higher taught by Saito in order to prevent the foil from breaking. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORAYA J JOHNSON whose telephone number is (571)272-1201.  The examiner can normally be reached on M-F 7:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SORAYA JASMYN JOHNSON/            Examiner, Art Unit 1721                                                                                                                                                                                            

/Magali P Slawski/            Primary Examiner, Art Unit 1721